department of the treasury internal_revenue_service washington d c covernnentt entisies division eo b4 date sep no third party contacts sin ‘legend c dear sir or madam employer_identification_number this is in response to your letter of date in which you request a private_letter_ruling regarding the effect of your construction ownership and leasing of a student housing project project on your continued exemption under sec_501 c of the internal_revenue_code in addition you request a ruling that the operation of the project will not result in unrelated_business_income_tax under sec_511 through you have been recognized as exempt from federal_income_tax under sec_501 of the code by virtue of being an organization described in sec_501 you have also been classified as a publicly_supported_organization described in sec_509 and sec_170 your stated purposes are to operate a community development_corporation for the advancement of charity and for other charitable purposes by the distribution of funds for such purposes and for the relief of the poor and distressed or underprivileged the lessening of the burdens of government and the promotion of social welfare by combating community deterioration and juvenile delinquency you state in your submission that you were established as part of a nationwide initiative to provide technical and financial assistance to community-based organizations and local anchor institutions that are working in partnership to revitalize low-asset communities one of the goals of this program is to promote economic and community development around historically black colleges and universities you are affiliated with c an historically black college your target community is the area within a six-block radius of c since your creation you have accomplished the following i disbursed several million dollars in loans or equity funds to various small_business enterprises in the target community ii assisted in creating more than 15q new jobs for low-income persons iii provided moneys for home acquisition and renovation in the target community iv developed hundreds of units of affordable multi-family and single- family housing for the target community and v operated numerous social programs which include sexual and tobacco abstinence ged preparation drug prevention and job training you indicate that c has recently expressed a need for additional student and faculty housing state resources have not been sufficient to permit c to meet its current housing demand to assist c in this regard you have undertaken the project to provide housing for graduate students and faculty of c the project site is an abandoned commercial building within your target community and is approximately one-half mile from c's campus the site qualifies as a brownfield site under the hud epa brownfields initiative guidelines you state further that the project property c and you are located in a government designated empowerment_zone enterprise_community as the term is defined in the federal omnibus budget reconciliation act for purposes of community revitalization in impoverished areas the project consists of an apartment complex of ten buildings with adjacent parking you will develop own and operate the project through a single member limited_liability_company llc the llc will finance the project through the issuance of both taxable and tax-exempt_bonds the revenue in excess of that necessary to pay off the bonds will be donated to c on an annual basis and the project will be donated to c when the bonds are paid off at maturity you indicate that the project in addition to providing housing for students and staff of c will provide temporary construction jobs and permanent employment opportunities in the target community the project will contribute to the improvement of the target community's image and contribute to economic revitalization and neighborhood beautification efforts based on these representations you request the following rulings the construction ownership and leasing of the project will not adversely affect your exempt status under sec_501 of the code your creation of a sole member limited_liability_company llc to serve as the developer owner and operator of the project will not adversely affect your exempt status under sec_501 of the code the llc will be treated as a disregarded_entity under sec_301 of the procedure and administration regulations and its activities will be treated as your own the development construction ownership leasing and operation of the project will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code the gross_income derived from leasing the project's apartments will not constitute unrelated_business_taxable_income within the meaning of sec_512 of the code sec_501 of the code provides in part that an organization is exempt from federal_income_tax if it is organized and operated exclusively for charitable purposes and if no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relieving the poor distressed or underprivileged lessening the burdens of government and promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination defend human and civil rights secured_by law or combat community deterioration and juvenile delinquency sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 including those described in sec_501 c sec_512 of the code defines unrelated_business_taxable_income as the gross_income an organization derives from any unrelated_trade_or_business defined in sec_513 it regularly carries on less allowable deductions with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the organization's need for funds or the use it makes of the profits derived to the organization's exercise or performance of the purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than production_of_income and it is substantially related only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those exempt purposes the check the box regulations at sec_301 of the procedure and administration regulations allow certain organizations to choose treatment as either a partnership or a corporation or to be treated as a disregarded_entity for federal tax purposes announcement 1999_43_irb_545 confirms that a single member limited_liability_company llc is presumed to be a disregarded_entity where the sole member is a tax-exempt_organization described in sec_501 the llc is treated as an activity of the tax-exempt_organization revrul_76_419 1976_2_cb_146 holds that an organization that encourages businesses to locate new facilities in an economically depressed area to provide more employment opportunities for low-income residents in the area is organized and operated for the charitable purpose of promoting social welfare by relieving the poor and distressed lessening neighborhood tensions and combating community deterioration revrul_74_587 1974_2_cb_162 holds that an organization that devotes its resources to programs to stimulate economic development in high density urban areas inhabited mainly by low income minority or other disadvantaged groups qualifies for exemption under sec_501 of the code the organization made loans to and purchased equity interests in businesses unable to obtain funds from conventional sources the organization established that its investments were not undertaken for profit or gain but to advance its charitable goals revrul_67_217 1967_2_cb_181 recognizes an organization formed to provide housing and food service exclusively for students and faculty of a specific university lacking such facilities as exempt under sec_501 of the code the housing facility was constructed by the organization on land near the university and made available to the students of the university at rates comparable to those offered by the university in its own facilities while the facility was run by a commercial management company any surplus from operations was donated to the university and the university had an option to purchase the facility at any time for an amount equal to the outstanding indebtedness providing the housing under these circumstances served to advance education you have not elected to have the single member llc you created for the purpose of this project treated as a corporation accordingly it will be considered a disregarded_entity and its activities will be treated as your own pursuant to announcement and sec_301 of the regulations you have indicated that your primary purpose is the stimulation of economic development and the creation of jobs in your target community an economically depressed area your undertaking of the project in the manner you describe will combat community deterioration and stimulate the creation of jobs for residents of the area in a manner similar to the organizations described in rev ruls and in addition developing and operating student housing facilities for the exclusive use of c's students furthers your charitable purposes by advancing education in a manner similar to the organizations described in revrul_67_217 you will be helping c fulfill its educational_purposes and aiding c's students to attain an education this activity advances education and is charitable within the meaning of sec_1 c -1 d of the regulations because your proposed activities will contribute importantly to the accomplishment of your exempt purposes within the meaning of sec_1_513-1 of the regulations they will not be considered unrelated_trade_or_business within the meaning of sec_513 the income derived from these activities will not be considered unrelated_business_taxable_income under sec_512 of the code based on the above discussion we rule as follows _ the construction ownership and leasing of the project will not adversely affect your exempt status under sec_501 of the code your creation of a sole member limited_liability_company llc to serve as the developer owner and operator of the project will not adversely affect your exempt status under sec_501 of the code the llc will be treated as a disregarded_entity under sec_301 of the procedure and administration regulations and its activities will be treated as your own the development construction ownership leasing and operation of the project will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code the gross_income derived from leasing the project's apartments will not constitute unrelated_business_taxable_income within the meaning of sec_512 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service except as specifically ruled upon above no opinion is expressed concerning the federal tax treatment of the transaction described above under any other provision of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed gerald v sack gerald v sack manager exempt_organizations technical group
